Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 26, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152152 & (11)(12)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 152152
                                                                     COA: 325621
                                                                     Wayne CC: 89-014558-FC
  EVERETT DYSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the June 22, 2015 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D). The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 26, 2016
         s1017
                                                                                Clerk